EXHIBIT 11 - STATEMENT RE: COMPUTATION OF PER SHARE EARNINGS Florida Community Banks, Inc. Computation of Net Income Per Common Share The following tabulation presents the calculation of basic and diluted earnings per common share for the years ended December 31, 2007, 2006 and 2005. 2007 2006 2005 Basic and Diluted Earnings Per Share: Net income $ 10,909,219 $ 23,146,069 $ 18,218,031 Earnings on common shares $ 10,909,219 $ 23,146,069 $ 18,218,031 Weighted average common shares outstanding - basic 7,909,261 7,890,427 7,885,735 Weighted average common shares outstanding - diluted 8,040,860 7,987,134 7,962,014 Basic earnings per common share $ 1.38 $ 2.93 $ 2.31 Diluted earnings per common share $ 1.36 $ 2.90 $ 2.29
